Citation Nr: 0712732	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  03-00 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for service-connected 
gastroesophageal reflux disorder (GERD), currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, wherein the RO increased the disability rating 
assigned to the service-connected GERD from noncompensably to 
10 percent disabling, effective March 8, 2001, one year prior 
to the reopening date of the claim.

In October 2004, the Board remanded the veteran's increased 
evaluation claim to the RO for additional development.  The 
requested development has been completed and the case has 
returned to the Board for appellate consideration.  


FINDING OF FACT

The service-connected GERD is manifested by pyrosis, nausea, 
abdominal pain, and regurgitation with no clinical evidence 
of dysphagia, hematemesis, melena, and weight loss resulting 
in considerable impairment of health.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected GERD have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 
4.114, Diagnostic Code 7346 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  This appeal involves an increased evaluation claim.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that once service connection is granted the 
claim is substantiated, and further VCAA notice is not 
required.  Dingess v. Nicholson, 19 Vet. App. 473, 490-1 
(2006).  

The RO provided VCAA notice in letters to the veteran, dated 
in March 2002 and December 2005.  The letters provided notice 
of the evidence necessary to substantiate his increased 
evaluation claim on appeal.  The letters also advised the 
veteran of what evidence he was responsible for providing and 
what evidence VA would undertake to obtain, and told him to 
submit relevant evidence in his possession.  Any deficiencies 
in this notice were nonprejudicial because the notice was not 
required.

Regarding VA's duty to assist the veteran with his increased 
evaluation claim, all pertinent and identified records have 
been obtained.  In addition, pursuant to the Board's October 
2004 remand directives, the veteran was examined by VA in May 
2006 for the purpose of determining the current severity of 
his service-connected GERD.  The VA examiner provided an 
addendum to the May 2006 examination in July 2006.  

The Board has duly noted the veteran's representative's 
argument that the appellant be afforded another VA 
examination because additional VA medical evidence was 
received subsequent to the May 2006 VA examination (see 
Informal Hearing Presentation, dated in February 2007, page 
2).  While VA outpatient reports, dating from January 2002 to 
August 2006, were received subsequent to the May 2006 VA 
examination, these reports do not contain clinical findings 
relevant to the service-connected GERD.  

Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.

Accordingly, the Board finds that there is no further 
assistance that would be reasonably likely to substantiate 
the increased evaluation claim on appeal.

II.  Factual Background

The veteran contends that his GERD has increased in severity 
(see, notice of disagreement, received by the RO in October 
2002 and letter received in February 2007).

By a July 2002 rating action, the RO increased the disability 
rating assigned to the service-connected GERD from 
noncompensably to 10 percent disabling pursuant to 38 C.F.R. 
§ 4.114, Diagnostic Code 7346.  The RO based their 
determination on private treatment records, dating from March 
1999 to October 2001, reflecting that the veteran suffered 
from symptoms associated with GERD, such as nausea, chest and 
abdominal pain, regurgitation, and pyrosis that were 
uncontrolled by medication. 

A September 1999 report reflects that the veteran did not 
have dysphagia and had gained some weight.  In May 2000, the 
veteran presented himself to a private facility with 
complaints of sharp chest pain, like a compression, that 
started suddenly and radiated to the left arm, toward the 
left hand.  The pain was associated with some nausea but not 
vomiting.  The veteran also complained of shortness of breath 
associated with the chest pain.  Upon physical evaluation, 
there was some tenderness on the anterior chest wall; 
otherwise it was unremarkable.  An assessment of unstable 
angina, rule our coronary artery disease and  
hypercholesterolemia, stable, were recorded.  The veteran was 
admitted to the facility.  He was scheduled for a cardiology 
consult.  Thereafter, an electrocardiogram was performed and 
coronary artery disease was ruled out.  The veteran's chest 
pain was presumed to have been noncardiac in origin.  An 
assessment of chest discomfort of uncertain etiology, with 
nonspecific changes on electrocardiogram was entered.  

In June 2000, a left heart catheterization was normal.  It 
was recommended that the veteran continue medical management 
for his chest pain syndrome.  In July 2000, the veteran 
complained of nausea and vomiting and a painful knot on the 
inner side of his pannus.  At that time, he denied any chest, 
joint and abdominal pain, diarrhea and constipation.  After 
an essentially normal physical evaluation, an assessment of 
abdominal pain with nausea and vomiting, which was thought to 
have been either gastritis versus gastric ulcer, was entered.  

In May 2006, and pursuant to the Board's October 2004 remand 
directives, the veteran was examined by VA for his service-
connected GERD.  The VA examiner, in a July 2006 addendum, 
noted that such a review was made.  At that time, the 
veteran's main symptoms were mainly epigastric pain that 
radiated into the chest with a hot, burning sensation, before 
and after meals, which lasted for hours and occurred daily.  
The veteran related that he took Maalox (one and one-half 
bottles per week) to alleviate his symptoms.  The veteran 
denied any vomiting, but stated that he had a "sour 
sensation" in this throat and that he "spit up all the 
time." He denied having any hematemsis, melena or dysphagia.  
His weight was reported as "stable."  

A physical evaluation of the veteran in May 2006 was negative 
for epigastric tenderness and hepatosplenomegaly.  The 
veteran's abdomen was nondistended and nontender.  The VA 
examiner's impression was that the veteran had 
gastroesophageal reflux disease in the service and that he 
had continued to have epigastric pain that radiated into his 
chest.  The examiner also noted that the veteran had been 
diagnosed with a hiatal hernia.  

VA outpatient reports, dating from November 2002 to August 
2006, do not contain any clinical findings referable to the 
service-connected GERD.


III.  Increased Evaluation Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4.  For all service-
connected disabilities on appeal, the veteran is asserting an 
increase disability rating for an existing service-connected 
disability.  Where entitlement to compensation has already 
been established and an increased disability rating is at 
issue, the primary concern is the present level of 
disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  See 38 
U.S.C.A. § 1155 (West 2002). If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2006).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2006).

GERD criteria

As noted previously herein, the RO has assigned a 10 percent 
disability rating to the service-connected GERD pursuant to 
38 C.F.R. § 4.114, Diagnostic Code 7346.  Under that code, a 
10 percent evaluation is warranted with two or more of the 
symptoms for the 30 percent evaluation of less severity.  A 
30 percent evaluation is warranted for persistently recurrent 
epigastric distress with dysphagia (difficulty swallowing), 
pyrosis (heartburn), and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 60 percent evaluation 
is warranted for symptoms of pain, vomiting, material weight 
loss and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.  

IV.  Analysis

After a review of the private and VA medical evidence of 
record, the Board finds that an evaluation in excess of 10 
percent for service-connected GERD is not warranted.  In 
reaching the foregoing determination, the Board observes that 
although there is medical evidence that the veteran suffers 
from pyrosis, regurgitation (see May 2006 VA examination 
report, reflecting that the veteran indicated that he "spit 
up all the time") nausea, and abdominal and chest pain as a 
result of his service-connected GERD, there is no evidence of 
dysphagia, hematemesis, melena, or weight loss.  In fact, a 
May 2006 VA examination report specifically reflects that the 
veteran did not have any dysphagia.  In addition, his weight 
was reported as "stable."  

While a May 2000 private treatment report reflects that the 
veteran complained of sharp chest pain that radiated into his 
left arm, there is no medical evidence that these symptoms 
were the result of his service-connected GERD.  In addition, 
there are no medical findings to support the conclusion that 
the service-connected GERD is productive of considerable 
impairment of health.  Thus, the Board finds that the private 
and VA medical evidence of record does not support the 
criteria for an increased evaluation for 30 percent, or 
higher, for the service-connected GERD under 38 C.F.R. 
§ 4.114, Diagnostic Code 7346.  

As the preponderance of the evidence is against an increased 
rating for GERD, the appeal is denied.



ORDER

Entitlement to an increased evaluation for GERD is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


